Citation Nr: 0307849	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  99-19 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a right foot disability, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
February 1985.  Further, the record reflects nearly four 
years of prior active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the claim.  The Board remanded the matter in May 
2002 in order for the veteran to be afforded a hearing, which 
was conducted in September 2002.  The matter is again before 
the Board for disposition.        


REMAND

The Board initially notes that during the course of the 
appeal, legislative changes have significantly altered VA's 
duty to assist, to include elimination of the requirement of 
submission of a "well-grounded" claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In this case, the appellant has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the appellant's claim of entitlement to an 
increased rating for a right foot condition.  Under the 
circumstances, the Board has determined that it cannot issue 
a decision on the appellant's claim without prejudicing his 
right to due process under law.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board therefore concludes that due 
process considerations mandate that the RO must consider the 
appellant's claim under the recent legislative changes 
contained in the Veterans Claims Assistance Act and insure 
compliance with that legislation with respect to both the 
duty to assist and the duty to notify.  

In addition, it is noted that during the course of the 
veteran's hearing on appeal, it was indicated that he had 
been awarded Social Security disability benefits and has been 
receiving on-going treatment at a VA facility.  All such 
records must be obtained.  Accordingly, the case is REMANDED 
to the RO for the following action:

1.  The RO should comply with the VCAA, 
to specifically include the duty to 
notify the veteran of what evidence he 
may submit to support his claim and the 
duty to assist the veteran in attempting 
to obtain all relevant evidence.  

2.  The RO should contact the Social Security 
Administration and request copies of the decision 
awarding him disability benefits and copies of all 
medical records used by that agency in arriving at 
its decision.  

3.  The RO should obtain copies of all records 
concerning treatment of his right foot at the VA 
outpatient clinic in Jacksonville, Florida since 
2001.  

Once, there has been compliance with VCAA, the claim should 
be readjudicated.  If the benefit sought on appeal is not 
granted to the appellant's satisfaction, the RO should issue 
a supplemental statement of the case, and afford a reasonable 
period of time for a response.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the 
appellant until he is notified by the RO.  The appellant is 
free to submit additional evidence in support of his claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




